                       IN THE UNITED STATES DISTRlCT COURT
                   FOR THE EASTERN DISTRlCT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-418-BO


DARRYL FULTON,                                )
                       Plaintiff,             )
                                              )
V.                                            )                     ORDER
                                              )
DUKE UNIVERSITY,                              )
               Defendant.                     )



       This cause comes before the Court on defendant' s motion to dismiss for lack of personal

jurisdiction, insufficient process, and insufficient service of process pursuant to Rules 12(b)(2),

12(b)(4), and 12(b)(5) of the Federal Rules of Civil Procedure. Plaintiff, who proceeds in this

action pro se, has filed a motion for summary judgment, a motion for leave to properly serve

defendant's registered agent, and a motion for an extension of time for legal representation. For

the reasons that follow, defendant's motion is denied without prejudice, plaintiffs motion for

summary judgment is denied, plaintiffs motion for leave is granted, and plaintiffs motion for an

extension of time for legal representation is denied.

                                         BACKGROUND

       Plaintiff alleges claims of employment discrimination against his employer, Duke

University, and contends that he has been exposed to and experienced a hostile and racially

biased working environment. [DE 20]. Plaintiff was granted in forma pauperis status, and on

December 22, 2020, the United States Marshals Service filed a return receipt demonstrating that

plaintiffs summons had been executed. [DE 24]. The summons was addressed to Duke

University, 705 Broad St., Durham, North Carolina.
       On March 5, 2021 , plaintiff moved for summary judgment, arguing that despite having

been served, defendant had not responded to plaintiffs complaint. On April 7, 2021 , defendant

appeared and moved to dismiss plaintiffs complaint. Defendant argues that the Court lacks

personal jurisdiction over it because it has not been served properly. Defendant further

challenges the sufficiency of process and the sufficiency of service of process. On April 28,

2021 , plaintiff moved for leave to properly serve defendant' s registered agent. Defendant did not

file a response to plaintiffs motion. On April 30, 2021 , plaintiff filed a motion for extension in

which he seeks legal representation, citing this district's Pro Bono Panel.

                                          DISCUSSION

       Rules 12(b)(4) and 12(b)(5) of the Federal Rules of Civil Procedure provide for dismissal

of a complaint for insufficient process and insufficient service of process. Rule 4 describes the

requirements for service of process. A plaintiff must either serve all defendants with process,

obtain a waiver of service of process, or provide good cause for delay within ninety days of filing

a complaint. Fed.R.Civ.P. 4(d) & (m). Process consists of a summons and copy of the complaint.

Fed.R.Civ.P. 4(c).

       Defendant has demonstrated that plaintiffs summons was defective and that the service

of process against it was improper. See Benitez v. Maxim Healthcare Servs., No. 1: 12CV1195,

2013 U.S. Dist. LEXIS 95253, at *9 (M.D.N.C. July 9, 2013). The summons completed by

plaintiff was not addressed to an officer, agent or director of defendant. Fed. R. Civ. P. 4(h)(l);

N.C. R. Civ. P. 4G)(6). Indeed, defendant only discovered the existence of this action through its

own litigation review methods.

       However, the Court construes plaintiffs motion for leave to serve defendant's registered

agent as a motion for extension of time to effect proper service under Fed. R. Civ. P. 4(m). Rule



                                                 2
4(m) provides that "[i]f a defendant is not served within 90 days after the complaint is filed, the

court ... must dismiss the action without prejudice against that defendant or order that service be

made within a specified time." Accordingly, the Court will permit plaintiff a brief additional

period within which to attempt to effect proper service and service of process against defendant.

A second extension of the deadline within which to effect proper service will not be granted. See

Shaver v. Cooleemee Volunteer Fire Dep 't, No. 1:07cv00175, 2008 U.S. Dist. LEXIS 28921, at

*6 (M.D.N.C. Apr. 7, 2008) (service rules to be strictly construed). Defendant' s motion

challenging service will therefore be denied without prejudice to defendant challenging any

subsequent service or process.

       Plaintiffs motion for summary judgment pursuant to Rule 56 of the Federal Rules of

Civil Procedure is premature and without merit. The motion is denied. Plaintiffs motion for

extension to seek pro bono counsel is denied as moot as plaintiffs case has already been

submitted to this district's Pro Bono Panel.

                                         CONCLUSION

       Defendant's motion to dismiss [DE 29] is DENIED WITHOUT PREJUDICE to

defendant raising similar defenses should subsequent service be improperly effected. Plaintiffs

motion for summary judgment [DE 25] is DENIED. Plaintiffs motion for leave to properly

serve registered agent [DE 32] is GRANTED. Plaintiffs motion for extension of time for legal

representation [DE 33] is DENIED AS MOOT.

       Plaintiff is permitted through and including July 9, 2021, to complete and return to the

Court new summons for issuance by the clerk. Plaintiff is cautioned to comply with the

requirements of Rule 4 of the Federal Rules of Civil Procedure as the Court will not permit a

second extension of time to serve defendant. Upon plaintiffs return of completed summons, the



                                                3
clerk will issue the summons and provide the issued summons, a copy of the amended complaint,

and a copy of this order to the United States Marshals Service for service. The clerk shall provide

blank summons to plaintiff with service of this order.




SO ORDERED, this        ~f      day of June, 2021.




                                               ~M/4374,
                                             TRRENCEW.B0YLE
                                             UNITED STATES DISTRICT JUD~




                                                4
